IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 MONTANA BELL,                               : No. 5 EM 2019
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 COMMONWEALTH OF PENNSYLVANIA,               :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2019, the Application for the Exercise of the

Court’s King’s Bench Power or Extraordinary Jurisdiction/Relief is DENIED.